 Case 0:20-cr-60030-WPD Document 1 Entered on FLSD Docket 01/21/2020 Page 1 of 4


AO 91(Rev.08/09) CriminalComplaint

                                  U NITED STATES D ISTRICT C OURT
                                                            forthe
                                                 Southern DistrictofFlorida

               United StatesofAmerica                          )
                            V.                                 )
                                                               )     CaseNo.2O-6032-Hunt
                  Cam ilo M artinezM arin,                     )
                                                               )
                                                               )

                                                 CRIM INAL CO M PLAINT

         1,thecomplainantin thiscase,statethatthefollowing istrue tothebestofmy knowledgeand belief.
Onoraboutthedatets)of                   Januarv20,2020         inthecountyof                     Broward           inthe
   Southern    Districtof                 Florida      ,thedefendantts)violated:
          CodeSection                                                   OffenseDescri
                                                                                    ption
Title 21,United States Code,                 The defendant,CAM ILO M ARTINEZ M ARIN,did know ingly and intentionall   y
Section 841(a)(1)                            possesswith intentto distribute a Schedule Icontrolled substance,thatis,
                                             one kilogram orm ore ofa m ixtureand substance containing a detectable
                                             amountofheroin.




         Thiscriminalcom plaintisbased on thesefacts:
         SEE ATTAC HED AFFIDAVIT.




         V Continuedontheattachedsheet.


                                                                                      Complainant'
                                                                                                 ssi
                                                                                                   gnature

                                                                                Kell
                                                                                   y A.Hunt,SpecialAnent,FBI
                                                                                       Printed nameand tt
                                                                                                        '
                                                                                                        tle

Sw ornto beforem e and signed in m y presence.


D ate:         01/21/2020
                                                                                         Judge,ssi
                                                                                                 gnatu
                                                                                                     N.
                                                                                                      e-
City and state:                  Ft.Lauderdale,Florida                        Patri
                                                                                  ckM.Hunt,U.S.Magistrate Judqe
                                                                                       Printed nametz??J title
Case 0:20-cr-60030-WPD Document 1 Entered on FLSD Docket 01/21/2020 Page 2 of 4




                                                A FFIDA V IT

         1,Kelly A .H unt,being duly sw orn,depose and state the follow ing:

                   1am aSpecialAgentwiththeFederalBureauofInvestigation(FBl)andhavebeen
  so employed since June2016. Ihavereceived specialized training on the subjectofnarcotics
  trafficking and money laundering from the FBI,including the m eans and methods used by

  narcotics traffickers to import and distribute narcotics, drug smuggling m ethods, and the

  concealm entand laundering ofproceedsfrom illicitdrug trafticking activities. A sa SpecialA gent

  w ith the FBI,Ihave participated in num erousnarcoticsinvestigationsand arrestsforviolationsof

  Title 21,U nited StatesCode.

         2.        This affidavitisbased on m y personalknow ledge and on inform ation provided to

  m e by other law enforcem ent and 1aw enforcem entsupportpersolm el. Because this affidavit is

  subm itted forthe lim ited purpose ofestablishing probable cause,itdoesnotinclude allthe details

  ofthe investigation ofwhich Inm aw are. The factslisted in the affidavitare known personally to

  m e, or have been provided to m e by other 1aw enforcem ent officers participating in the

  investigation.

                   A s pa14 of an on-going investigation, 1aw enforcem ent identitied CA M ILO

  AN DRES M A RTIN EZ M AR IN as a participant in dnzg trafficking activities. M A RTFNEZ

  M ARIN is believed to distribute w holesale quantities ofheroin.

                   On O ctober 31, 2019,M A RTW EZ M A RIN called a Brow ard County Sheriff

  (BSO)UndercoverOfficer(UCO)toarrangethesaleofapproximately aquarter(1
                                                                      X)kilogrnm of
  heroin. M A RTTN EZ M A RIN and the U CO agreed to m eeton N ovem ber 4,2019,to conductthe

  sale. O n N ovem ber 4,2019,shortly after 1 p.m .,law enforcem entagents observed M A RTIN EZ

  M ARI
      IN arrive atapre-determ ined location and enterthe passengerseatofthe U CO 'svehicle w ith
Case 0:20-cr-60030-WPD Document 1 Entered on FLSD Docket 01/21/2020 Page 3 of 4




  a black shopping bag. W hile in the vehicle,M A R TINEZ M A RIN handed the bag to the UC O.

  The bag contained approximately 290 gram s of suspected heroin, including the weight of

  packaging.The suspected heroin laterfield-tested positive forthe presence ofheroin.The UCO

  then handed $11,000 in officialgovernmentfundsto M ARTINEZ M ARIN.
           5.   On January 13,2020,M A RTIN EZ M A RIN called the U CO again to arrange the

  sale ofapproximately 50 gram sofheroin.During the conversation,the UCO and M ARTTNEZ

  M ARIN agreed to m eetthe follow ing day to conduct the narcotics transaction.On January 14,

  2020, shortly after 2 p.m .,law enforcem ent observed M ARTINEZ M AIUN anive at a pre-

  determ ined m eeting location arld enter the U CO 's vehicle.W hile in the vehicle M A RTIN EZ

  M ARIN handed the U CO approxim ately 56 gram s of suspected heroin,including the w eight of

  the packaging.The suspected heroin later field-tested positive for the presence of heroin. The

  UCO thenhanded M ARTINEZ M ARIN $2,400 in officialgovernmentfunds.
          6.    On January 18,2020,M A RTIN EZ M A RIN sentthe U CO a m essage indicating in

  coded language thathe had acquired narcotics.O n January 19,2020,the U C O and M A RTIN EZ

  M A RIN com m unicated via telephone to arrange the sale of narcotics the follow ing day. O n

  January 20,2020,at approxim ately 9:24 a.m .,1aw enforcem entobserved a Toyota Corolla w ith

  Floridalicenseplate CtKZN Z94''arriveatapre-determ ined meeting location in Broward County,

  Southem D istrictofFlorida,and park nextto the U CO 'svehicle. M AR TIN EZ M AR IN exited the

  Toyota Corolla with Florida license plate IIKZN Z94'' and entered the UCO 's vehicle.

  M ARTINEZ M ARIN then instructed theUCO to retrievethenarcoticsfrom the Toyota Corolla.

  The U CO retrieved a white shopping bag from the floorboard ofthe frontpassenger seatof the

  Toyota Corolla. The white shopping bag contained a box, w hich had a rectangular package

  containing a brow n pow dery substance.The brow n pow dery substance weighed approxim ately
Case 0:20-cr-60030-WPD Document 1 Entered on FLSD Docket 01/21/2020 Page 4 of 4



  1,224.7 grnm s,including the weightofpackaging. The substance tield-tested positive for the

  presence ofheroin.
           7.    Based on the foregoing,yourAffiantrespectfully subm itsthatthere is probable

  causetobelievethatonoraboutJanuary 20,2020,CAM ILO M ARTINEZ M ARW did knowingly

   and intentionally possessw ith intentto distribute a Schedule Icontrolled substance,thatis,one

   kilogram ormoreofamixtureand substancecontaining adetectable amountofheroin.

          FURTHER YOUR AFFIANT SAYETH NAUGH T




                                                         KellyA .Hunt,SpecialAgent
                                                         FederalBureau ofInvestigation



   Swornto and subscribed beforem e
   this21Stday ofJanuary 2020




   PATRICK M .HU N T
   UN ITED STA TES M AG ISTRA TE JUD GE




                                                     3
